  Case 14-21712         Doc 54      Filed 10/03/18 Entered 10/03/18 08:07:29                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 14 B 21712
                                                CHAPTER 13
Kay F. Fujiyoshi
                                                JUDGE DONALD R CASSLING

         DEBTOR                                 NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: FREEDOM MORTGAGE CORPORATION



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

           14       XXXXXX1421                                $1,372.70        $1,372.70    $1,372.70

Total Amount Paid by Trustee                                                                $1,372.70


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 14-21712        Doc 54      Filed 10/03/18 Entered 10/03/18 08:07:29              Desc Main
                                      Document Page 2 of 2


                                                                             CASE NO. 14-21712-DRC


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 2nd day of October, 2018.


Debtor:                                         Attorney:
Kay F. Fujiyoshi                                KENNETH J CHAPMAN
6030 N ARTESIAN AVE                             1901 N ROSELLE RD #800
CHICAGO, IL 60659                               SCHAUMBURG, IL 60195
                                                via Clerk's ECF noticing procedures

Creditor:                                       Mortgage Creditor:
FREEDOM MORTGAGE                                STEAMS LENDING
CORPORATION                                     % FREEDMAN ANSELMO
PO BOX 89486                                    LINDBERG LLC
CLEVELAND, OH 44101-9486                        1771 W DIEHL RD #120
                                                PO BOX 3228
                                                NAPERVILLE, IL 60566

Mortgage Creditor:                              Creditor:
FREEDOM MORTGAGE CORP                           FREEDOM MORTGAGE CORP
% ANSELMO LINDBERG & ASSOC                      PO BOX 50428
LLC                                             INDIANAPOLIS, IN 46250-0401
1771 W DIEHL RD #120
NAPERVILLE, IL 60563

Mortgage Creditor:
MCCALLA RAYMER LEIBERT
PIERCE LLC
1 N DEARBORN #1200
CHICAGO, IL 60602

ELECTRONIC SERVICE - United States Trustee


Date: October 02, 2018                                       /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
